— In an action to recover damages for personal injuries, etc., the plaintiff Scott Gullo appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), entered August 14, 1986, which denied his motion pursuant to CPLR 5015 to open his default.
Ordered that the order is affirmed, with costs.
A party seeking relief pursuant to CPLR 5015 to vacate an earlier default is required to show that his default is excusable and that there is merit to his claim (see, La Buda v Brookhaven Mem. Hosp. Med. Center, 98 AD2d 711, affd 62 NY2d 1014). The movant herein has failed in both respects. Mangano, J. P., Brown, Lawrence and Harwood, JJ., concur.